DETAILED ACTION
This is a first action on the merits. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 2019/0054916 A1, to Akiyama, is considered the closest prior art. It teaches controlling braking on inner and outer wheels based on steering acceleration, but does not teach “controlling the brake apparatus so as to increase a braking force applied to a turning inner wheel of the vehicle based on the steering angle velocity” as recited in claims 6 and 17.
Claims 8-13 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 8, 13, 18, and 19 are considered allowable for their specific recitations regarding “suppress[ing] the rise of the lateral acceleration of the vehicle more strongly” based on the position of the driver’s seat. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0276568 A1, to Tozu, teaches moving the vehicle seat in a lateral direction to restrain any unnecessary lateral acceleration due to the distance from the vehicle center of gravity at the position of the seat ([0087]). However, Tozu does not teach suppressing lateral acceleration by control vehicle motion based on the position of the driver seat.

Claim Objections
Claims 1, 3, 7, and 14 are objected to because of the following informalities:  Examiner suggests replacing “a steering” with “a steering wheel” and all instances of “the steering” with “the steering wheel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 14, the claims recite “change the wheel angle in a manner independent of the operation of the steering based on the steering angle, the steering angle velocity, and the steering angle acceleration.” This seems to be contradiction. It is not clear how the wheel angle may be changed in a manner that is both (i) independent of the operation of the steering [wheel], and (ii) based on the steering angle, the steering angle velocity, and the steering angle acceleration. For the purpose of examination, Examiner will adopt the interpretation that the wheel angle is changed based on the steering angle, the steering angle velocity, and the steering angle acceleration of the steering wheel, but is not structurally or mechanically dependent on the operation of the steering wheel.
Claims 15-17 are rejected for the same reason by their dependence on claim 14.
Regarding claims 8 and 18, the claims recite “suppress the rise of the lateral acceleration of the vehicle more strongly when a distance between the vehicle front-rear position of the driving seat and the center-of-gravity position of the vehicle is large than when the distance is not large.” The term “large” is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear when the lateral acceleration is suppressed “more strongly”.
Claims 9-12 are rejected for the same reason by their dependence on claim 8.
Regarding claims 13 and 19, the claims recite “suppress the rise of the lateral acceleration of the vehicle more strongly when a vehicle front-rear position of the driving seat is on a front side than when the vehicle front-rear position of the driving seat is not on the front side.” It is not clear what “a front side” means in the claims. Therefore it is not clear when the driving seat is “on a front side” or, by extension, when the lateral acceleration is suppressed “more strongly”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0060414 A1).
Regarding claim 1, Lee teaches a control apparatus of a vehicle, the control apparatus being characterized by comprising: 
a steering apparatus including a steering operated in order to turn the vehicle (steering wheel 82) and a steering angle sensor that detects a steering angle of the steering (steering angle sensor(s) 70), the steering apparatus steering a steered wheel of the vehicle in accordance with operation of the steering ([0036]: “a steering wheel 82 connected to a steering column 84. The steering column 84 may be connected to a rack and pinion 86, which converts or transforms the rotary motion of the steering wheel 82 and steering column 84 into linear motion or displacement of the vehicle tires or wheels 88”); 
a controller (controller 110) configured to set a steering angle acceleration based on the steering angle detected by the steering angle sensor ([0055]: “Steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    , may represent a second derivative of steering angle”; Examiner observes that Applicant’s disclosure uses the word “set” as a synonym for derive or calculate, e.g. [0051]), and control vehicle motion when the steering is operated to be turned ([0036]: “a steering wheel 82 connected to a steering column 84. The steering column 84 may be connected to a rack and pinion 86, which converts or transforms the rotary motion of the steering wheel 82 and steering column 84 into linear motion or displacement of the vehicle tires or wheels 88”), wherein 
the controller is configured to control the vehicle motion so as to suppress a rise of lateral acceleration of the vehicle ([0068]: “such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ).  
Regarding claim 2, Lee teaches the control apparatus of the vehicle according to claim 1, and Lee also teaches that the controller is configured to:
further set a steering angle velocity based on the steering angle detected by the steering angle sensor ([0055]: “Steering angle velocity,                         
                            
                                
                                ˙
                            
                        
                    , may represent a first derivative of steering angle input”); and 
increase the rise of the lateral acceleration of the vehicle based on the steering angle velocity while suppressing the rise of the lateral acceleration of the vehicle based on the steering angle acceleration ([0028]: The vehicle is turned in a direction consistent with the automated steering command and/or the manual steering command, the transition being based on both steering velocity and steering acceleration ([0054]); During any steering operation, whether automatic, manual, or shared control, the lateral acceleration will rise in a controlled/suppressed manner).  
Regarding claim 3, Lee teaches the control apparatus of the vehicle according to claim 1, and Lee also teaches that
the controller is configured to further set a steering angle velocity based on the steering angle detected by the steering angle sensor ([0055]: “Steering angle velocity,                         
                            
                                
                                ˙
                            
                        
                    , may represent a first derivative of steering angle input”); 
the steering apparatus is formed to be able to change a wheel angle of the steered 2Docket No. 741440-000302 wheel in a manner independent of the operation of the steering ([0031]: steering system may operate autonomously); and  
the controller is configured to suppress the rise of the lateral acceleration of the vehicle ([0068]: “such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ) by controlling the steering apparatus so as to change the wheel angle in a manner independent of the operation of the steering ([0042-43]: steering angle command and/or steering torque command which is input into the control loop of Fig. 4 is output from the automated steering system to change the direction of the vehicle) based on the steering angle, the steering angle velocity, and the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle , steering angle velocity                         
                            
                                
                                ˙
                            
                        
                    , and steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ).  
Regarding claim 4, Lee teaches the control apparatus of the vehicle according to claim 1, and Lee also teaches that the controller is configured to suppress the rise of the lateral acceleration of the vehicle ([0068]: “steering control...such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ) by controlling a yaw moment of the vehicle ([0068]: “steering control…such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”; Examiner submits that steering control amounts to yaw moment control) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ).  
Regarding claim 7, Lee teaches a control apparatus of a vehicle, the control apparatus being 3Docket No. 741440-000302 characterized by comprising: 
a steering apparatus including a steering operated in order to turn the vehicle (steering wheel 82) and a steering angle sensor that detects a steering angle of the steering (steering angle sensor(s) 70), the steering apparatus steering a steered wheel in accordance with operation of the steering ([0036]: “a steering wheel 82 connected to a steering column 84. The steering column 84 may be connected to a rack and pinion 86, which converts or transforms the rotary motion of the steering wheel 82 and steering column 84 into linear motion or displacement of the vehicle tires or wheels 88”); 
a controller (controller 110) configured to set a steering angle acceleration based on the steering angle detected by the steering angle sensor ([0055]: “Steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    , may represent a second derivative of steering angle”; Examiner observes that Applicant’s disclosure uses the word “set” as a synonym for derive or calculate, e.g. [0051]), and control vehicle motion when the steering is operated to be turned ([0036]: “a steering wheel 82 connected to a steering column 84. The steering column 84 may be connected to a rack and pinion 86, which converts or transforms the rotary motion of the steering wheel 82 and steering column 84 into linear motion or displacement of the vehicle tires or wheels 88”), wherein 
the controller is configured to suppress a rise of lateral acceleration of the vehicle ([0068]: “such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ) in order to control the vehicle motion so as to suppress reduction of an operation velocity of the steering caused by a driver due to the lateral acceleration of the vehicle that rises in accordance with the turning operation of the steering (this language, beginning with “in order to”, amounts to an intended use or effect of the preceding functionality and does not place any additional limitation, structurally or functionally, on the claimed apparatus).
Regarding claim 14, Lee teaches the control apparatus of the vehicle according to claim 2, and Lee also teaches that
the controller is configured to further set a steering angle velocity based on the steering angle detected by the steering angle sensor ([0055]: “Steering angle velocity,                         
                            
                                
                                ˙
                            
                        
                    , may represent a first derivative of steering angle input”); 5Docket No. 741440-000302 
the steering apparatus is formed to be able to change a wheel angle of the steered wheel in a manner independent of the operation of the steering ([0031]: steering system may operate autonomously); and 
the controller is configured to suppress the rise of the lateral acceleration of the vehicle ([0068]: “such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ) by controlling the steering apparatus so as to change the wheel angle in a manner independent of the operation of the steering ([0042-43]: steering angle command and/or steering torque command which is input into the control loop of Fig. 4 is output from the automated steering system to change the direction of the vehicle) based on the steering angle, the steering angle velocity, and the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle , steering angle velocity                         
                            
                                
                                ˙
                            
                        
                    , and steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ).  
Regarding claim 15, Lee teaches the control apparatus of the vehicle according to claim 14, and Lee also teaches that the controller is configured to suppress the rise of the lateral acceleration of the vehicle ([0068]: “steering control...such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ) by controlling a yaw moment of the vehicle ([0068]: “steering control…such that a characteristic of motion of the vehicle (e.g. a lateral acceleration or a yaw acceleration) does not deviate from a predetermined vehicle motion criterion”; Examiner submits that steering control amounts to yaw moment control) based on the steering angle acceleration ([0054]: expected steering torque, used for control loop in Figs. 4 and 8-9, is calculated from the second-order differential equation which includes a term for steering angle acceleration,                         
                            
                                
                                ¨
                            
                        
                    ).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0060414 A1) in view of Akiyama et al. (US 2019/0054916 A1).
Regarding claim 5, Lee teaches the control apparatus of the vehicle according to claim 4, but Lee does not teach that the controller is configured to control the yaw moment by “controlling at least one of a braking force and a driving force applied to the vehicle”.  However, Akiyama teaches this limitation ([0121]: “compensating unnecessary yaw moment acting on the vehicle 1 in accordance with steering wheel torque control by the braking/driving forces of the steered wheels”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by implementing yaw control by controlling braking and/or driving forces applied to the vehicle as taught by Akiyama because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. yaw control of the vehicle (Akiyama [0005]) and improved steering accuracy (Akiyama [0009]).
Regarding claim 16, Lee teaches the control apparatus of the vehicle according to claim 15, but Lee does not teach that the controller is configured to control the yaw moment by “controlling at least one of a braking force and a driving force applied to the vehicle”. However, Akiyama teaches this limitation ([0121]: “compensating unnecessary yaw moment acting on the vehicle 1 in accordance with steering wheel torque control by the braking/driving forces of the steered wheels”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by implementing yaw control by controlling braking and/or driving forces applied to the vehicle as taught by Akiyama because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. yaw control of the vehicle (Akiyama [0005]) and improved steering accuracy (Akiyama [0009]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0060413 A1 and US 2012/0283910 A1 are substantially similar to US 2013/0060414 A1 cited in the rejection above.
US 5828972, to Asanuma et al., discloses a vehicle in which road wheels are steered in a direction to suppress a disturbant vehicle behavior caused by the yaw rate and lateral acceleration.
US 2011/0060505 A1, to Suzuki et al., discloses a device for controlling turning behavior of the vehicle in which a controlling section determines a modified steering speed and a “limit behavior” in accordance with the modified steering speed. The controlling section is further configured to make the modified steering speed higher than the actual steering speed when the actual steering speed decreases during a turning steering for increasing a steering amount. This describes the same situation that is claimed in claim 7 of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662